Citation Nr: 0706584	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from April 1976 to June 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied service connection for a back disability 
and a psychiatric disability.  

In connection with his appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the Des 
Moines RO.  After he was notified of the time and date of the 
hearing by telephone and by mail, he contacted the RO and 
indicated that he was unable to travel to the RO due to back 
pain.  He asked for a Board hearing in Sioux City, Iowa, or 
using the ICN broadcasting system instead.  

In a May 2005 letter, the veteran was advised that his 
request could not be granted as the Board did not conduct 
videoconference hearings outside agencies in which the Board 
traveled.  The veteran was advised that if he did not respond 
within 30 days, the Board would proceed with adjudication of 
his claim.  Having received no response from the veteran, the 
Board will proceed with consideration of his appeal based on 
the evidence of record.  


FINDINGS OF FACT

1.  A chronic back disability was not diagnosed during 
service or for many years thereafter and the most probative 
evidence indicates that the veteran's current back disability 
is not causally related to his active service or any incident 
therein, nor was any preexisting back disability aggravated 
during service.  

2.  A psychiatric disability was not diagnosed during service 
or for many years thereafter and the most probative evidence 
indicates that the veteran's current psychiatric disability 
is not causally related to his active service or any incident 
therein, nor is it secondary to a service-connected 
disability.  
CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated 
during active service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).

2.  A psychiatric disability was not incurred in active 
service, may not be presumed to have been incurred in 
service, and is not causally related to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in March 2002, May 2002, July 2002, and 
November 2003 letters, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim of service connection, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  The letters also generally advised the 
veteran that VA would assist him in obtaining all information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letters discussed above 
do not specifically satisfy all of the notice requirements of 
section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, No 02-1077 (Fed. Cir. Dec. 21, 
2006).  In that regard, the Board notes that for the 
disabilities at issue in this case, Dingess/Hartmann elements 
(1), (2), (4), and (5) are not at issue.  With respect to the 
critical element (3), the veteran received adequate 
notification in the VCAA letters discussed above.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical and personnel 
records are on file, as are records from the Social Security 
Administration, and post-service VA and private clinical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  There is 
no indication of outstanding, relevant evidence.  The veteran 
has also been afforded VA medical examinations in connection 
with his claims.  38 C.F.R. § 3.159(c)(4) (2006).  The Board 
finds that the reports of these examinations provide the 
necessary medical opinions.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  

Background

The veteran's service medical records show that at his April 
1976 military enlistment medical examination, he denied a 
history of recurrent back pain and a psychiatric disorder.  
His spine was normal on clinical evaluation.  No psychiatric 
disabilities were identified.  

In-service medical records show that in May 1976, the veteran 
sought treatment for thoracic and lumbar back pain of about 
one year's duration.  He indicated that he had no specific 
history of trauma but that his pain had been exacerbated by 
carrying a heavy pack.  Examination was grossly within normal 
limits and the veteran was treated with a hot pack, 
medications, and exercises.  The following week, he reported 
relief of the majority of his symptoms.  

The remaining service medical records are negative for 
complaints or abnormalities pertaining to the back.  A 
psychiatric disorder was not diagnosed during service.  

The veteran's service personnel records, however, show that 
he required counseling by his drill sergeant on numerous 
occasions.  As the weeks went by, the veteran was observed to 
be somewhat confused and seemed not to know where he was.  He 
was reportedly evaluated by "Mental Hygiene" and it was 
recommended that military aptitude tests be readministered.  
After testing, it was noted that the veteran's scores had 
declined.  His commanding officer described the veteran as 
mentally slow, physically weak, and lacking in self-
discipline, motivation, and aptitude to grasp the basic 
fundamentals of soldiering.  Based on these results, the 
veteran was honorably discharged from service due to 
unsuitability.  

Post-service medical evidence includes VA clinical records, 
showing that in October 1981, the veteran sought treatment, 
claiming to have a hiatal hernia.  No complaints or findings 
of a back disability or a psychiatric disability were 
recorded at that time.  The veteran underwent evaluation, 
including an upper GI series, but no evidence of a hiatal 
hernia was found.  

In October 1982, the veteran sought treatment for back pain 
and numbness in the right arm.  He indicted that he had had 
pain since putting his back out three weeks prior.  X-ray 
studies of the lumbosacral spine were normal.  The examiner 
concluded that the veteran had a functional problem.  

Records obtained from the Social Security Administration 
(SSA) show that the veteran was awarded disability benefits 
effective in February 1985 due to major depression and 
schizoaffective disorder.  
Medical records forwarded by SSA include a May 1983 private 
examination report showing that the veteran reported that he 
had had back problems since he was about 12 years old.  He 
denied a history of injury.  X-ray studies showed minimal 
scoliosis, very minimal kyphosis, and mild degenerative 
changes in the thoracic spine.  X-rays of the lumbar spine 
were normal.  The diagnosis was thoracic ligament strain 
superimposed on a preexisting minimal scoliosis and kyphosis 
of longstanding duration.  

In August 1983, the veteran was referred for an intellectual 
and behavioral evaluation in connection with his application 
for disability benefits from SSA.  On examination, the 
veteran reported that he was applying for disability benefits 
because of back problems.  Intellectual testing showed that 
the veteran was functioning in the borderline range of 
intelligence, with an IQ of 77.  

At an August 1983 orthopedic examination, the veteran 
reported that he had a history of hospitalization in 1982 for 
back and neck problems and that he had worn a back brace for 
one year.  Physical examination showed no objective 
abnormalities.  X-ray studies of the lumbar and cervical 
segments of the spine showed no apparent radiographic 
abnormalities.  The impression was that the veteran was 
having some pain and difficulty in relating the nature of it, 
but that there did not seem to be any physical impairment.  
The examiner indicated that this could be part of a 
personality issue.  

In September 1985, the veteran was hospitalized after he 
claimed to have attempted suicide.  He reported that he had 
felt depressed most of his life but had had no prior 
psychiatric hospitalizations.  The examining physician 
described the veteran's reliability as questionable and noted 
that he had a very confusing and inconsistent story, by his 
own reports and the reports of his family, of a dysphoric 
disorder of many years.  After evaluating the veteran, the 
diagnostic impressions were dysthymic disorder and borderline 
intellectual functioning.  

The veteran was again hospitalized in March 1986 in 
connection with his complaints of chronic depression with 
acute exacerbations, treated intermittently over the past 
several years.  The diagnosis was major depression.  
Subsequent records show that the veteran was readmitted on 
several occasions in 1986 and 1987, secondary to severe 
psychiatric symptomatology.  His diagnoses included 
schizoaffective disorder and recurrent major depression.  
These records note that the veteran grew up in a chaotic 
family life and had had a poor adjustment as an adolescent.  
He reportedly dropped out of school in the 9th grade, spent 
two months in the military, and seemed to be functioning and 
working adequately until 1981.  Since 1983, however, it was 
noted that he had had tremendous emotional difficulties and 
had been hospitalized frequently since 1985.  

In April 1987, the veteran sought treatment for neck, back, 
and hip pain which he indicated had been present since the 
age of 12 when he was forced to see a chiropractor.  The 
impression was low back pain of uncertain etiology; the 
veteran was started on a strengthening program.  In July 
1987, the veteran reported that he had ongoing had back and 
leg pain, worse in the last year.  A myelogram and CT scan 
were performed and revealed a congenitally conjoined nerve 
root at L5-S1.  In August 1987, the veteran was assessed as 
having L5-S1 herniated nucleus pulposus with congenitally 
conjoined nerve root at L5-S1 foramina.  In September 1987, 
he underwent an L5-S1 diskectomy and L4-S1 fusion.  The 
examiner who performed the surgery indicated that it was his 
opinion that the veteran had been disabled due to low back 
discomfort since 1982.  

In pertinent part, subsequent private clinical records, dated 
from September 1987 to January 2003, show that the veteran 
received continued treatment in connection with his back 
disability and his psychiatric disability.  In November 1988, 
he underwent hemilaminectomy and interbody fusion at L3-4.  
In January 1997, he underwent L3-4 decompressive laminectomy 
with bilateral foraminotomies and fusion and stabilization.  
His psychiatric diagnoses during this period included bipolar 
disorder and major depression.  In December 1998, the veteran 
was seen in connection with his back complaints.  The 
examiner noted that the veteran's history included a motor 
vehicle accident, rodeo activities, and a seven-foot fall 
from a ladder.  The examiner also noted that the veteran had 
a history of back surgeries in 1987, 1988, and 1997.  

In December 2001, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a back 
disability.  He indicated that he developed back pain during 
service which became so severe that he passed out.  He also 
indicated that he currently had depression secondary to his 
back pain.

The veteran underwent VA medical examination in March 2004.  
The veteran reported that he first experienced back pain in 
1976 while in service.  He indicated that he could not 
remember any events which triggered his pain, but knew he had 
a congenital back condition and had undergone three back 
surgeries, although he could not remember when.  The VA 
physician described the veteran as a very poor historian who 
was unable to remember many facts about his life.  The 
examiner noted, however, that she had been provided with the 
veteran's claims folder which showed that the veteran had 
complained of back pain in 1976 during service which had 
resolved with symptomatic treatment.  She noted that he next 
complained of back pain in 1982 and underwent back surgeries 
in 1987, 1988, and 1997.  

X-ray studies performed in connection with the March 2004 VA 
medical examination showed status post laminectomy and spinal 
fusion of L3 to L5, with transpedicular screws present at L3 
and L4.  The impression was degenerative disc disease, as 
well as conjoined nerve root at L5, which the examiner 
described as a congenital abnormality.  The examiner 
concluded that the veteran's back condition was less likely 
related to his military service.  She noted that although the 
veteran complained of back pain in service, the pain resolved 
with treatment and did not recur until six years later in 
1982.  She noted that X-ray studies at that time showed no 
significant changes.  

The veteran underwent VA psychiatric examination in March 
2004.  He reported that he had been depressed since 2000, 
when his wife died from breast cancer.  The examiner, 
however, noted that the veteran was an extremely difficult 
historian and that his reported history was unreliable.  In 
that regard, the examiner indicated that in reviewing the 
veteran's claims folder, he noted that the veteran had 
probably first received psychiatric treatment in 1983, when 
he was tested and found to have an IQ of 77.  He noted that 
the veteran had been hospitalized on multiple occasions 
thereafter.  After examining the veteran and reviewing his 
claims folder, the examiner noted that although the veteran 
currently had chronic back pain and ongoing psychiatric 
illness, he did not believe that either of those conditions 
was caused or exacerbated by the service.  The diagnoses 
included schizoaffective disorder and bipolar disorder, by 
history, as well as mixed personality disorder with 
schizotypal and dependent traits.  The examiner indicted that 
it was his opinion that the veteran's current mental disorder 
was less than likely related to his time in the service.  He 
indicated that he also believed that it was less than likely 
that the veteran's psychiatric disability was related to his 
back disability.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis or 
a psychosis, may be also be established on a presumptive 
basis by showing that such a disease manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated therein.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304 (2006).  
In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.


Analysis

Service connection for a back disability

The veteran essentially contends that his current back 
disability was incurred in service, as evidenced by the fact 
that he was treated for back pain therein.  In the 
alternative, he contends that service connection is still 
warranted as his preexisting back disability was aggravated 
during service.  

In light of the veteran's contentions, the Board will first 
address the veteran's claim of service connection on a direct 
basis, then address his alternative claim of service 
connection for a back disability based on aggravation.  See 
Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (holding that 
the Board has the fundamental authority to decide a claim in 
the alternative).  

With respect to the claim of service connection for a back 
disability on a direct basis, the first question that must be 
addressed is whether incurrence of a chronic back disability 
is factually shown during service.  The Board concludes it 
was not.  The service medical records show that although the 
veteran sought treatment for back pain in May 1976, his 
symptoms resolved with symptomatic treatment.  The remaining 
service medical records are negative for complaints or 
diagnoses of a back disability.  Based on this evidence, the 
Board finds that a chronic back disability was not present 
during service.  This conclusion is strengthened by the fact 
that the post-service medical evidence is negative for 
complaints or findings of a back disability until 1982, 
approximately six years after service separation.  

When a chronic disease is not present during service, service 
connection may be nonetheless be established under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology.  Such 
evidence, however, is lacking in this case.  In light of the 
lack of any complaints or findings of a back disability 
between 1976 and 1982, the Board finds that service 
connection is not warranted under 38 C.F.R. § 3.303(b).

The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or contracted a disease in service 
which resulted in a chronic cervical spine disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
continuing back complaints, symptoms, or findings for years 
after the period of active duty is itself evidence which 
tends to show that back disability did not have its onset in 
service or for many years thereafter.

The Board has considered the veteran's contentions that he 
first experienced back pain in 1976 during service and on a 
continuous basis thereafter, but finds that such 
recollections are not as probative as the objective evidence 
of record.  As set forth above, the veteran has repeatedly 
been described by medical professionals as a poor historian.  
Moreover, the Board notes that his recollections regarding 
the onset of his back pain, as reported in clinical settings, 
have been inconsistent.  In addition, the veteran has 
reported on different occasions that his back pain has been 
present since the age of 12, and that it has been present 
since 1976.  Based on these inconsistencies, the Board finds 
that his recollections, while undoubtedly sincere, are not 
entitled to great probative weight.  

The Board further notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  In summary, the Board finds that 
the most probative evidence of record establishes that a 
chronic back disability was not present during service or for 
many years thereafter.  

In that regard, the Board notes that service connection may 
also be established for a current disability on the basis of 
a presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a).  Arthritis can be service-connected on such 
a basis if it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  However, as delineated above in the Factual 
Background portion of this decision, the first showing of 
arthritis of the spine was not until many years after the 
veteran's discharge from service.  Thus, service connection 
for a back disability may not be presumed.  

When a disease is first diagnosed after service, service 
connection can nevertheless be granted for that condition if 
the evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the veteran clearly has a current back 
disability, having undergone three back surgeries between 
1987 and 1997.  The March 2004 VA examination diagnosed 
degenerative disc disease and a congenital conjoined nerve 
root at L5.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.

With respect to the portion of the veteran's back disability 
determined to be congenital, the Board notes that congenital 
or developmental defects are not "diseases or injuries" 
within the meaning of applicable statutes and regulations.  
38 C.F.R. § 3.303(c).  However, where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82- 90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (March 5, 1985).

The VA General Counsel's opinion indicated that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for 
service connection purposes in that congenital diseases may 
be recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on 
the other hand, because of 38 C.F.R. § 3.303(c), may not be 
service-connected although service connection may be granted 
for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82- 
90.  In this case, the record contains absolutely no 
indication that the veteran's congenital nerve root defect 
was subject to a superimposed disease or injury during 
service.  

In that regard, no medical professional has ever related the 
veteran's current back condition, either his disc disease or 
congenital conjoined nerve root, to his military service.  In 
fact, in March 2004, a VA physician examined the veteran and 
reviewed his claims folder and concluded that the veteran's 
current back disability was unrelated to his military 
service.  The March 2004 VA psychiatric examiner reached the 
same conclusion.  

The Board finds that the March 2004 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, she gave a considered rationale for his opinion, 
and based such opinion on a review of the veteran's claims 
folder.  Moreover, the Board notes that the record in this 
case contains no contradictory medical opinion.  For the 
reasons set forth above, the Board finds that service 
connection for a back disability is not warranted on a direct 
or presumptive basis.

With respect to the veteran's contentions regarding 
aggravation of his preexisting congenital back disability, as 
noted above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the 
veteran's service entrance medical examination report is 
negative for the presence of a back disability.  Therefore, a 
presumption of a sound condition at service entrance 
initially attaches in this case.  See Crowe v. Brown, 7 Vet. 
App. 238 (1994); 38 C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption of 
soundness.  In order to rebut the presumption of soundness, 
the government must show by clear and unmistakable evidence 
that (1) the veteran's disability existed prior to service 
and (2) that the pre-existing disability was not aggravated 
during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); see also VA O.G.C. Prec. Op. No. 3-2003.

This burden is a formidable one, see Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993), and in determining whether there is 
clear and unmistakable evidence that the disorder preexisted 
service, the Board must conduct an impartial and thorough 
review of all the evidence of record.  See Crowe, 7 Vet. App 
at 245-6; see also Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000) (holding that the finder of fact should consider all 
medically accepted evidence bearing on whether the service 
member was suffering from the disease or injury in question 
prior to induction and should give weight to particular 
evidence based on accepted medical standards and medical 
knowledge regarding the known characteristics of particular 
diseases).  

In this case, the Board finds that the presumption of 
soundness has been rebutted with respect to the veteran's 
back disability.  The veteran has been repeatedly diagnosed 
as having a congenitally conjoined nerve root in the lumbar 
spine.  The Board finds that the consistent characterization 
of the condition as congenital by medical professionals rises 
to the level needed to meet the standards of clear and 
unmistakable evidence of the pre-service existence of a back 
disability.  

The Board further finds that the record in this case contains 
clear and unmistakable evidence that the veteran's pre-
existing congenital back disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.  In that 
regard, while the veteran complained of back pain shortly 
after his entrance into service, the fact that the veteran 
exhibited symptoms in service, in and of itself, is not 
sufficient to show that the underlying condition, as 
contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  

As noted, while the veteran complained of back pain during 
service, such symptoms resolved in 1976 with symptomatic 
treatment.  Moreover, as discussed in more detail above, the 
record in this case is thereafter negative for objective 
evidence of complaints of back pain until 1982, approximately 
six years after the veteran's separation from active service.  
On the basis of all the evidence of record pertaining to the 
manifestations of the veteran's back disability prior to, 
during, and subsequent to service, the Board concludes that 
the evidence of record clearly and unmistakably shows that 
the underlying congenital nerve root back disorder did not 
increase in severity during active service.  38 U.S.C.A. 
1153, (West 2006); 38 C.F.R. 3.306 (2006).  In summary, for 
the reasons set forth above, the Board finds that service 
connection for a back disability is not warranted, on a 
direct basis, on a presumptive basis, or on an aggravation 
basis.  


Service connection for a psychiatric disability

The veteran also seeks service connection for a psychiatric 
disability.  He contends that he has a psychiatric disability 
secondary to pain caused by his back disability.  While the 
veteran has limited his contentions to service connection on 
a secondary basis, the Board will explore other avenues of 
entitlement, to ensure that the veteran receives every 
possible consideration.  

As noted, the veteran's service medical records are negative 
for complaints or diagnoses of a psychiatric disorder.  In 
fact, while the veteran reportedly had a chaotic childhood 
and a difficult adolescent adjustment, the record shows that 
he was not diagnosed as having a psychiatric disorder until 
the 1980's.  In fact, he does not contend otherwise.  

Although the record shows that a psychiatric disorder was not 
diagnosed in service or for several years thereafter, as set 
forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Thus, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In that regard, the Board notes that in March 2004, a VA 
medical examiner reviewed the veteran's claims folder and 
concluded that his current psychiatric disorder was not 
causally related to his active service or any incident 
therein.  She further concluded that the veteran's 
psychiatric disability was not related to his back 
disability.  The Board finds that this medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a VA physician who has the expertise 
to opine on the matter at issue in this case.  In addition, 
the examiner addressed the veteran's contentions and based 
her opinions on a review of the veteran's claims folder and 
an examination of the veteran.  Finally, and most 
persuasively, the Board notes that there is no medical 
evidence of record which contradicts this medical opinion.

Rather, the only contradictory opinion is that of the 
veteran.  However, as the record does not establish that he 
possesses a recognized degree of medical knowledge, the 
veteran lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Based upon the competent evidence of record, therefore, the 
Board concludes that the veteran's current psychiatric 
disability was not manifested during service, or for many 
years after separation from service, and the evidence of 
record shows that this disability is not causally related to 
his active service or any incident therein, nor is it related 
to a service-connected disability.  In fact, in light of the 
Board's decision above, service connection is not in effect 
for any disability.  

For these reasons, the Board finds that the preponderance of 
the evidence in this case is against the claim of service 
connection for a psychiatric disability.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a psychiatric 
disability is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


